DETAILED ACTION
The following is a FINAL office action upon examination of the application number 17/010222. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1-5, 7-14, and 16-20 have been amended. 
Claims 1-20 are pending in the application and have been examined on the merits discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 10, and 19 have been amended to recite “complete a secure communication of the transaction data through electronic portals.” Paragraphs 42, 43, and 44, describe a transaction portal 118 to send/receive transaction data ([0042] …Accordingly, one or more transactional data packages that include an aggregation of transactional data points and may include one or more categories of data that are associated with transactions may be passed through the blockchain infrastructure 112 to complete the transfer of the transactions to one or more stakeholders and/or regulatory agencies through a transaction portal 118. [0043] …transactional data packages that include transaction data associated with a plurality of supply chain transactions and with one or more of the stakeholders may be communicated from the blockchain infrastructure 112 after being passed through blockchain technology in a secure manner to be received and processed by the one or more additional stakeholders and/or one or more regulatory agencies through the transaction portal 118. [0044] …the secure transaction application 104 may enable each of the stakeholders of the blockchain consortium to access the blockchain infrastructure 112 through the transaction portal 118 to send and/or receive transaction data through the blockchain). However, there is no disclosure/description of multiple electronic portals; therefore, the claims are found to recite limitations that were not described in the specification in a way to reasonably convey that the inventor had possession of the claimed invention. Appropriate correction/clarification required. Dependent claims inherit the deficiencies from their respective parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1-9 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 10-18 are directed to system comprising a processor; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. Claims 19-20 are directed to a non-transitory computer-readable medium, which is a manufacture, and this a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to aggregate and analyze supply chain transaction data, which is described by claim limitations reciting: receiving transaction data associated with a plurality of supply chain transactions, wherein the plurality of supply chain transactions are associated with a supply chain stakeholder; aggregating the transaction data associated with the plurality of supply chain transactions received during a predetermined period of time into at least one transactional data package; and communicating the at least one transactional data package … to complete a secure communication of the transaction data to at least one of: an additional supply chain stakeholder and a regulatory agency. The identified recited limitations in the claims describing aggregating and analyzing supply chain transaction data (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and commercial interactions. Dependent claims 2-6 and 11-15, recite limitations that further narrow the abstract idea; therefore, these claims are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 10 (i.e., the memory storing instructions when executed by a processor) and claim 19 (i.e., the non-transitory computer readable storage medium storing instructions), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer/processor.
Additional elements reciting electronically receiving; electronically aggregating; and electronically communicating do not provide an improvement and only add extra-solution activities (data gathering). Additional elements such as electronically communicating the at least one transactional data package to a blockchain computing system to electronically pass the at least one transactional data package using the blockchain technology to complete a secure communication of transaction data through electronic portals do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements only link the abstract idea to a technological environment or field of use. Similarly, additional elements in claims 7, 8, 9, 16, 17, 18, and 20, add additional elements that do not yield an improvement and only generally link the abstract idea to blockchain technology. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements reciting passing the at least one transactional data package using the blockchain technology do not yield an improvement and only generally link the abstract idea to a technological environment. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
	
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of US 2019/0050810 (Nagalla); in further view of US 11062042 (McKervey). 


As per claim 1, Nagalla teaches: a computer-implemented method for providing an automated trade transaction using blockchain technology comprising: electronically receiving transaction data associated with a plurality of supply chain transactions, wherein the plurality of supply chain transactions are associated with a supply chain stakeholder; ([Abstract] A method includes obtaining data associated with at least one of: one or more products stored in or transferred via a first cargo distribution terminal, one or more actions occurring in the first cargo distribution terminal, and one or more personnel associated with the first cargo distribution terminal or the one or more products. The method also includes generating an update to a blockchain based on the data and updating a local copy of the blockchain using the update. The method further includes publishing the update to one or more nodes for updating one or more additional copies of the blockchain. The update could identify that at least a portion of the one or more products has been received at or shipped from the first cargo distribution terminal. [0023] … For example, one or more blocks 102 in the blockchain 100 could represent cargo stored in, being transferred to, or being transferred from one or more distribution terminals. As another example, one or more blocks 102 in the blockchain 100 could represent information about drivers or vehicles used to transfer cargo to or from one or more distribution terminals. [0029] In general, any stakeholder associated with cargo being transported or distributed could access and add information to one or more blockchains 100. The following describes examples of the types of stakeholders that could be associated with one or more blockchains 100 in the oil and gas industry. Of course, other or additional stakeholders could be associated with one or more blockchains 100 in the oil and gas industry. Also, the blockchains 100 could be used with any suitable stakeholders in any suitable industries. [0030] In the oil and gas industry, the stakeholders could include shareholders who initially own cargo and who can use at least one blockchain 100 to accurately track shipments, make allocations based on terminal distribution/demand patterns, and generate stock reconciliation reports)
electronically aggregating the transaction data associated with the plurality of supply chain transactions received … into at least one transactional data package; and ([0025] In addition, each block 102 includes transaction data, which includes a transaction root hash value 110. The transaction root hash value 110 in each block 102 represents a hash value generated by the party who created that block 102 based on transaction information. In this example, the transaction root hash value 110 in each block 102 can be generated by taking data 112 associated with one or more transactions (such as actual data or metadata describing the transactions) and applying one or more hashing functions using the data 112 [0036] Each transaction node 206 generally operates to receive information associated with transactions (such as information related to cargo, smart contracts, drivers, or vehicles) and submit that information to one or more mining nodes 208 for inclusion in one or more suitable blockchains 100. [0053] … nodes 316 generally operate to receive transaction data (such as actual transaction data or metadata) and to provide the transaction data to the mining nodes 318. The mining nodes 318 generally operate to create new blocks for the transactions and to publish the new blocks for addition to the blockchains 322.)
electronically communicating the at least one transactional data package to a blockchain computing system to electronically pass the at least one transaction data package using the blockchain technology ([0036] Each transaction node 206 generally operates to receive information associated with transactions (such as information related to cargo, smart contracts, drivers, or vehicles) and submit that information to one or more mining nodes 208 for inclusion in one or more suitable blockchains 100. Each mining node 208 generally operates to perform cryptographic operations using the transaction information in order to create new blocks 102 that are added to their local copies of the suitable blockchains 100. Each virtual gateway 210 generally operates to support communications between the various entities over a virtual network 212. Among other things, this allows each mining node 208 to send updates made to its local copy of one or more blockchains 100 to other mining nodes 208, which allows those other mining nodes 208 to update their local copies of the same blockchain(s) 100; communicates data package to a mining node (blockchain computing system) to pass the transaction data. [0053] … The transaction nodes 316 generally operate to receive transaction data (such as actual transaction data or metadata) and to provide the transaction data to the mining nodes 318. The mining nodes 318 generally operate to create new blocks for the transactions and to publish the new blocks for addition to the blockchains 322. The mining nodes 318 could be responsible for obtaining consensus for adding blocks to the blockchains 322, verifying ownership using the blockchains 322, or performing any other suitable functions.)
to complete a secure communication of the transaction data through electronic portals to at least one of: an additional supply chain stakeholder and a regulatory agency ([0026] … The parties also generate or use transaction data, and cryptographic operations are performed using the transaction data to create and add new blocks 102 to the blockchain 100. Thus, parties can append new blocks 102 to the blockchain 100 at different computing nodes as new transactions occur, and these blocks 102 are propagated to other computing nodes so that the blockchain 100 can be updated at those nodes. [0036] … Each virtual gateway 210 generally operates to support communications between the various entities over a virtual network 212. Among other things, this allows each mining node 208 to send updates made to its local copy of one or more blockchains 100 to other mining nodes 208, which allows those other mining nodes 208 to update their local copies of the same blockchain(s) 100; mining node completes communication of transaction data through virtual gateway (electronic portal) to stakeholders. [0034] As shown in FIG. 2, the functional architecture 200 is generally associated with different entities, including a consortium leader 202 and one or more consortium members 204a-204b. The consortium leader 202 generally represents an entity responsible for allowing one or more initial consortium members to join a consortium and begin using one or more blockchains 100. Depending on the implementation, the consortium leader 202 or the initial consortium members can then allow additional consortium members to join the consortium and begin using one or more blockchains 100. Each consortium member 204a-204b generally represents an entity that uses one or more blockchains 100 in some way. It should be noted that these designations (consortium leader and consortium member) are used here as a matter of convenience and do not limit the activities that can be performed by these entities. For instance, a consortium leader often represents an entity that uses the blockchains 100 and thus acts like a consortium member).

Although not explicitly taught by Nagalla, McKervey teaches: electronically aggregating the transaction data associated with the plurality of supply chain transactions received during a predetermined period of time (Col 62 ln 29-34 the data intake and query system 108 communicates groups of block entries together. For example, the data intake and query system 108 can communicate block entries according to a predetermined time interval or based on a number or size of the block entries to be communicated. Col 68 ln 53-57 the distributed ledger system 1800 can generate a block based on a predetermined period of time. For example, the distributed ledger system 1800 can generate a block for the blockchain 2000 once a second, every 10 seconds, once a minute, every 10 min., every hour, etc.).
One of ordinary skill in the art would have recognized that applying the teachings of McKervey to the system of Nagalla would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the generation of blocks upon passage of a predetermined time interval.	

As per claim 2, Nagalla teaches: wherein electronically receiving transaction data includes electronically receiving a plurality of transaction data points that are associated with the plurality of supply chain transactions ([0006] data associated with at least one of: (i) one or more products stored in or transferred via a first cargo distribution terminal, (ii) one or more actions occurring in the first cargo distribution terminal, and (iii) one or more personnel associated with the first cargo distribution terminal or the one or more products. The method also includes generating an update to a blockchain based on the data and updating a local copy of the blockchain using the update. The method further includes publishing the update to one or more nodes for updating one or more additional copies of the blockchain).

As per claim 3, Nagalla teaches: electronically storing the plurality of transaction data points that are associated with the plurality of supply chain transactions upon a supply chain data repository …  ([0019] … stakeholders have different systems and databases at every stage [0025] … data 112 associated with one or more transactions (such as actual data or metadata describing the transactions) [0027] … Blockchains 100 could be used in any other suitable manner to support terminal automation functions and to share data between multiple parties).

Although not explicitly taught by Nagalla, McKervey teaches: electronically storing the plurality of transaction data points that are associated with the plurality of supply chain transactions upon a supply chain data repository for the predetermined period of time (Col 62 ln 29-34 the data intake and query system 108 communicates groups of block entries together. For example, the data intake and query system 108 can communicate block entries according to a predetermined time interval or based on a number or size of the block entries to be communicated. Col 68 ln 53-57 the distributed ledger system 1800 can generate a block based on a predetermined period of time. For example, the distributed ledger system 1800 can generate a block for the blockchain 2000 once a second, every 10 seconds, once a minute, every 10 min., every hour, etc.).
One of ordinary skill in the art would have recognized that applying the teachings of McKervey to the system of Nagalla would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the storage of data associated with a time interval.	

As per claim 4, Nagalla teaches: wherein the at least one data category is associated with at least one of: regulatory information, legal information, contractual information, transactional information, customs information, trade account information, and product specific information included within the transaction data, wherein the at least one data category is appended to the plurality of transaction data points that are stored upon the supply chain data repository ([0019] … stakeholders have different systems and databases at every stage [0025] … data 112 associated with one or more transactions (such as actual data or metadata describing the transactions) [0027] … Blockchains 100 could be used in any other suitable manner to support terminal automation functions and to share data between multiple parties [0068] The information used to generate the graphical user interface 500 can be inserted into one or more blockchains 100, 322 by any suitable entity or entities, and that information can then be mined from the blockchain(s) 100, 322 to generate the graphical user interface 500. For example, an owner or operator of a distribution terminal could use a device 400 having a processor 402 that inserts blocks into the blockchain(s) 100, 322 related to the tank, the product stored in the tank, the cargo vehicle(s) that delivered the product in the tank, and the cargo vehicle(s) that shipped the product from the tank. An owner or operator of each gas station could use a device 400 having a processor 402 that inserts blocks into the blockchain(s) 100, 322 related to the receipt and use of the product. A third-party system could include a processor 402 that inserts blocks into the blockchain(s) 100, 322 related to end users. [Fig. 7]).

Although not explicitly taught by Nagalla, McKervey teaches: analyzing the transaction data and categorizing the transaction data into at least one data category that is based on a type of information that is included within the transaction data, wherein the at least one data category is appended to transaction data points that are aggregated into the at least one transactional data package, (Col 58 ln 57-67 the data intake and query system 108 can generate a content identifier for chunks of data (or portions thereof) that it processes or stores. For example, an indexer 206, forwarder 204, or worker node (described in greater detail in U.S. application Ser. No. 15/665,159, incorporated by reference herein in its entirety) can generate the content identifier(s). As another example, a streaming data processor or ingestion buffer can generate the content identifier(s) prior to communicating chunks of data Col 59 ln 47-52 The generated content identifier(s) can be stored in a variety of locations, such as, but not limited to, an indexer 206 or other component of data intake and query system 108, a separate database, index, or metadata file, a remote data storage system, and/or with the data used to generate it).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Nagalla with the aforementioned teachings of McKervey with the motivation of labeling data for identification (McKervey Col 59 ln 47-52). Further, one of ordinary skill in the art would have recognized that applying the teachings of McKervey to the system of Nagalla would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for generation of identifiers/categories for transaction data.
	
	
As per claim 5, Nagalla teaches: wherein electronically aggregating the transaction data includes accessing the supply chain data repository and retrieving the plurality of transaction data points, wherein the plurality of transaction data points are aggregated into unitary transaction data …  ([0036] Each transaction node 206 generally operates to receive information associated with transactions (such as information related to cargo, smart contracts, drivers, or vehicles) and submit that information to one or more mining nodes 208 for inclusion in one or more suitable blockchains 100. [0042] … display blocks, associated transactions [0053] …transaction nodes 316 generally operate to receive transaction data (such as actual transaction data or metadata) and to provide the transaction data to the mining nodes 318. The mining nodes 318 generally operate to create new blocks for the transactions and to publish the new blocks for addition to the blockchains 322).

Although not explicitly taught by Nagalla, McKervey teaches: transaction data that pertains to the predetermined period of time (Col 62 ln 29-34 the data intake and query system 108 communicates groups of block entries together. For example, the data intake and query system 108 can communicate block entries according to a predetermined time interval or based on a number or size of the block entries to be communicated. Col 68 ln 53-57 the distributed ledger system 1800 can generate a block based on a predetermined period of time. For example, the distributed ledger system 1800 can generate a block for the blockchain 2000 once a second, every 10 seconds, once a minute, every 10 min., every hour, etc.).
One of ordinary skill in the art would have recognized that applying the teachings of McKervey to the system of Nagalla would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the storage of data associated with a time interval.

As per claim 6, Nagalla teaches: wherein the aggregated transaction data is packaged into the at least one transactional data package that includes transaction data associated with the plurality of supply chain transactions received …  ([0036] Each transaction node 206 generally operates to receive information associated with transactions (such as information related to cargo, smart contracts, drivers, or vehicles) and submit that information to one or more mining nodes 208 for inclusion in one or more suitable blockchains 100. [0042] … display blocks, associated transactions [0053] …transaction nodes 316 generally operate to receive transaction data (such as actual transaction data or metadata) and to provide the transaction data to the mining nodes 318. The mining nodes 318 generally operate to create new blocks for the transactions and to publish the new blocks for addition to the blockchains 322).

Although not explicitly taught by Nagalla, McKervey teaches: transactions received during the predetermined period of time (Col 62 ln 29-34 the data intake and query system 108 communicates groups of block entries together. For example, the data intake and query system 108 can communicate block entries according to a predetermined time interval or based on a number or size of the block entries to be communicated. Col 68 ln 53-57 the distributed ledger system 1800 can generate a block based on a predetermined period of time. For example, the distributed ledger system 1800 can generate a block for the blockchain 2000 once a second, every 10 seconds, once a minute, every 10 min., every hour, etc.).
One of ordinary skill in the art would have recognized that applying the teachings of McKervey to the system of Nagalla would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the storage of data associated with a time interval.

As per claim 7, Nagalla teaches: wherein passing the transaction data through the blockchain includes communicating the transactional data package from the blockchain to a transaction portal, wherein the transaction portal is at least one node that allows the secure communication of the transaction data to the at least one of: the additional supply chain stakeholder and the regulatory agency ([0036] …Each virtual gateway 210 generally operates to support communications between the various entities over a virtual network 212. Among other things, this allows each mining node 208 to send updates made to its local copy of one or more blockchains 100 to other mining nodes 208, which allows those other mining nodes 208 to update their local copies of the same blockchain(s) 100. [0039] …These parties can include refineries, suppliers, bottling plants, bulk storage terminal operators, governmental and port authorities, bulk distribution terminal operators, pipeline operators, truck/train/ship operators, wholesalers, gas stations, and customers. Different parties can use the functional architecture 200 to create and use blockchains 100 associated with terminal automation, drivers, vehicles, smart contracts, or other information about the supply chain. [0051] …Example third-party systems 312a-312m could include computing systems used by governmental entities, product producers, cargo carriers, product distributors, and end customers. In general, any stakeholder associated with cargo being transported or distributed could have an associated third-party system 312. Example third-party systems 310a-310m could also include a computing system that is used by a party hosting or overseeing the use of one or more blockchains [0030] …One or more terminal operators could use at least one blockchain 100 to help digitally identify drivers or other personnel at one or more terminals. One or more governmental authorities could use at least one blockchain 100 during excise taxation procedures).

As per claim 8, Nagalla teaches: further including providing an electronic interface to allow the supply chain stakeholder to adjust at least one supply chain transaction, wherein adjusted information associated with the at least one supply chain transaction is output as an amended transaction and is passed through the blockchain ([0069] …the pop-up window 600 includes fields identifying the tank containing the product, the scheduled delivery date for the product, and the actual delivery date for the product. It should be noted that these fields are examples only and that any other or additional fields could be provided to store information about a product. One or more of these fields could be filled in or edited by a user, and any additions or changes could be included in one or more new blocks added to the appropriate blockchain(s) 100, 322).

As per claim 9, Nagalla teaches: further including electronically receiving transaction data associated with the plurality of supply chain transactions from at least one regulatory agency, wherein passing the transaction data through the blockchain includes communicating the transactional data package through the blockchain to at least one of: the additional supply chain stakeholder and an additional regulatory agency ([0039] As described in more detail below, this type of functional architecture 200 can be used by various parties associated with terminal automation. For example, in the oil and gas industry, an oil and gas supply chain can involve numerous parties between the points where oil and gas are extracted from the ground and the points where products are delivered to customers. These parties can include refineries, suppliers, bottling plants, bulk storage terminal operators, governmental and port authorities, bulk distribution terminal operators, pipeline operators, truck/train/ship operators, wholesalers, gas stations, and customers. Different parties can use the functional architecture 200 to create and use blockchains 100 associated with terminal automation, drivers, vehicles, smart contracts, or other information about the supply chain. [0022] …The parties can use the distributed ledger to perform various functions, such as publishing new transactions to the blockchain or using the blockchain to verify ownership of something. New transactions are added as blocks to a blockchain using cryptographic operations, and each block in the blockchain (except the first block) is linked to a previous block in the blockchain. Approval by a majority of parties is generally needed to add transactions to the blockchain or to verify ownership. [0024] …each block 102 also includes a timestamp 106, which identifies the date and time that the associated block 102 was created. Each block 102 further includes a nonce value 108, which represents a value that is added to the block 102 by the party who created the block 102 [0030] …One or more governmental authorities could use at least one blockchain 100 during excise taxation procedures). 

As per claim 10, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies. Additionally, Nagalla teaches: a system for providing an automated trade transaction using blockchain technology comprising: a memory storing instructions when executed by a processor ([0060] As shown in FIG. 4, the device 400 includes at least one processor 402, at least one storage device 404, at least one communications unit 406, and at least one input/output (“I/O”) unit 408. Each processor 402 can execute instructions, such as those that may be loaded into a memory 410).

As per claim 11, this claim recites limitations substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies.

As per claim 12, this claim recites limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies.

As per claim 13, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies.

As per claim 14, this claim recites limitations substantially similar to those addressed by the rejection of claim 5, above; therefore, the same rejection applies.

As per claim 15, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies.

As per claim 16, this claim recites limitations substantially similar to those addressed by the rejection of claim 7, above; therefore, the same rejection applies.

As per claim 17, this claim recites limitations substantially similar to those addressed by the rejection of claim 8, above; therefore, the same rejection applies.

As per claim 18, this claim recites limitations substantially similar to those addressed by the rejection of claim 9, above; therefore, the same rejection applies.

As per claim 19, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies. Additionally, Nagalla teaches: non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method ([0060] As shown in FIG. 4, the device 400 includes at least one processor 402, at least one storage device 404, at least one communications unit 406, and at least one input/output (“I/O”) unit 408. Each processor 402 can execute instructions, such as those that may be loaded into a memory 410).

As per claim 20, this claim recites limitations substantially similar to those addressed by the rejection of claim 9, above; therefore, the same rejection applies.

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 UC 101, Applicant argues that the claims do not recite an abstract idea.
Examiner respectfully disagrees. Limitations in independent claims 1, 10, and 19 reciting receiving transaction data associated with a plurality of supply chain transactions, wherein the plurality of supply chain transactions are associated with a supply chain stakeholder; aggregating the transaction data associated with the plurality of supply chain transactions received during a predetermined period of time into at least one transactional data package; and communicating the at least one transactional data package … to complete a secure communication of the transaction data to at least one of: an additional supply chain stakeholder and a regulatory agency. The identified recited limitations in the claims describing aggregating and analyzing supply chain transaction data (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and commercial interactions.
Additional elements reciting electronically communicating the at least one transactional data package to a blockchain computing system to electronically pass the at least one transactional data package using the blockchain technology to complete a secure communication of transaction data through electronic portals do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements are recited at a high level of generality and only link the abstract idea to a technological environment or field of use (i.e., blockchain). These additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

With respect to the rejection under 35 UC 101, Applicant argues that the claims are integrated into a practical application.
Examiner respectfully disagrees. Additional elements reciting electronically communicating the at least one transactional data package to a blockchain computing system to electronically pass the at least one transactional data package using the blockchain technology to complete a secure communication of transaction data through electronic portals do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements are recited at a high level of generality and only link the abstract idea to a technological environment or field of use (i.e., blockchain). These additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
As per MPEP 2106.05(a), “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.... During examination, the examiner should analyze the "improvements" consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement. Generally, examiners are not expected to make a qualitative judgement on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132  must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification. See, e.g. MPEP § 716.09 on 37 CFR 1.132  practice with respect to rejections under 35 U.S.C. 112(a). For example, in response to a rejection under 35 U.S.C. 101, an applicant could submit a declaration under § 1.132  providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.”
The additional elements in the present claims only add the use of blockchain technology to the abstract idea. There is no improvement to the computer itself or blockchain technology.

With respect to the rejection under 35 UC 101, Applicant argues that the claims amount to significantly more than an abstract idea.
Examiner respectfully disagrees. Additional elements reciting electronically communicating the at least one transactional data package to a blockchain computing system to electronically pass the at least one transactional data package using the blockchain technology to complete a secure communication of transaction data through electronic portals do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology; further, these additional elements are recited at a high level of generality and only link the abstract idea to a technological environment or field of use (i.e., blockchain). The additional elements in the present claims only add the use of blockchain technology to the abstract idea. There is no improvement to the computer itself or blockchain technology.

With respect to the rejection under 35 USC 103, Applicant argues that the art of record does not disclose electronically communicating  the at least one transactional data package to a blockchain computing system to electronically pass the at least one transactional data package using the blockchain technology to complete a secure communication of the transaction data through electronic portals to at least one of: an additional supply chain stakeholder and a regulatory agency.
Examiner respectfully disagrees. Nagalla discloses “electronically communicating the at least one transactional data package to a blockchain computing system to electronically pass the at least one transaction data package using the blockchain technology” ([0036] Each transaction node 206 generally operates to receive information associated with transactions (such as information related to cargo, smart contracts, drivers, or vehicles) and submit that information to one or more mining nodes 208 for inclusion in one or more suitable blockchains 100. Each mining node 208 generally operates to perform cryptographic operations using the transaction information in order to create new blocks 102 that are added to their local copies of the suitable blockchains 100. Each virtual gateway 210 generally operates to support communications between the various entities over a virtual network 212. Among other things, this allows each mining node 208 to send updates made to its local copy of one or more blockchains 100 to other mining nodes 208, which allows those other mining nodes 208 to update their local copies of the same blockchain(s) 100; communicates data package to a mining node (blockchain computing system) to pass the transaction data. [0053] … The transaction nodes 316 generally operate to receive transaction data (such as actual transaction data or metadata) and to provide the transaction data to the mining nodes 318. The mining nodes 318 generally operate to create new blocks for the transactions and to publish the new blocks for addition to the blockchains 322. The mining nodes 318 could be responsible for obtaining consensus for adding blocks to the blockchains 322, verifying ownership using the blockchains 322, or performing any other suitable functions.) Nagalla further discloses “to complete a secure communication of the transaction data through electronic portals to at least one of: an additional supply chain stakeholder and a regulatory agency” ([0026] … The parties also generate or use transaction data, and cryptographic operations are performed using the transaction data to create and add new blocks 102 to the blockchain 100. Thus, parties can append new blocks 102 to the blockchain 100 at different computing nodes as new transactions occur, and these blocks 102 are propagated to other computing nodes so that the blockchain 100 can be updated at those nodes. [0036] … Each virtual gateway 210 generally operates to support communications between the various entities over a virtual network 212. Among other things, this allows each mining node 208 to send updates made to its local copy of one or more blockchains 100 to other mining nodes 208, which allows those other mining nodes 208 to update their local copies of the same blockchain(s) 100; mining node completes communication of transaction data through virtual gateway (electronic portal) to stakeholders. [0034] As shown in FIG. 2, the functional architecture 200 is generally associated with different entities, including a consortium leader 202 and one or more consortium members 204a-204b. The consortium leader 202 generally represents an entity responsible for allowing one or more initial consortium members to join a consortium and begin using one or more blockchains 100. Depending on the implementation, the consortium leader 202 or the initial consortium members can then allow additional consortium members to join the consortium and begin using one or more blockchains 100. Each consortium member 204a-204b generally represents an entity that uses one or more blockchains 100 in some way. It should be noted that these designations (consortium leader and consortium member) are used here as a matter of convenience and do not limit the activities that can be performed by these entities. For instance, a consortium leader often represents an entity that uses the blockchains 100 and thus acts like a consortium member).


With respect to the rejection under 35 USC 103, Applicant argues that the art of record does not disclose analyzing the transaction data and categorizing the transaction data into at least one data category that is based on a type of information that is included within the transaction data, wherein the at least one data category is appended to transaction data points that are aggregated into the at least one transactional data package.
Examiner respectfully disagrees. McKervey teaches “analyzing transaction data and categorizing transaction data into at least one data category that is based on a type of information that is included within the transaction data, wherein the at least one data category is appended to transaction data points that are aggregated into the at least one transactional data package” (Col 58 ln 57-67 the data intake and query system 108 can generate a content identifier for chunks of data (or portions thereof) that it processes or stores. For example, an indexer 206, forwarder 204, or worker node (described in greater detail in U.S. application Ser. No. 15/665,159, incorporated by reference herein in its entirety) can generate the content identifier(s). As another example, a streaming data processor or ingestion buffer can generate the content identifier(s) prior to communicating chunks of data to the indexer 206 for indexing. Col 59 ln 47-52 The generated content identifier(s) can be stored in a variety of locations, such as, but not limited to, an indexer 206 or other component of data intake and query system 108, a separate database, index, or metadata file, a remote data storage system, and/or with the data used to generate it). McKervey discloses the categorization (generation of an identifier) of transaction data and the storage of said categorization (identifier) with the transaction data used to generate it. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0150205 (Snyder) – discloses the categorization of transaction data and storage of the information on a blockchain ([0100]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683